Opinion of tlie Court.

The petitioner, Luis Rivera Iglesias, is not, at the present time, illegally deprived of his liberty, inasmuch as he has not yet served the corresponding additional term of imprisonment prescribed by law. We therefore hold that the writ prayed for by the prisoner, Luis Rivera Iglesias, must be denied and he is remanded to the jail where he has been serving his sentence, under the custody of the warden thereof, and the costs are taxed against the petitioner.
Chief Justice Quiñones and Justices Hernández, Sulzba-cher and MacLeary, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.